IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE TINSMAN GROUP, INC.,                    : No. 622 MAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
TRI-STATE GARDEN SUPPLY, INC. D/B/A         :
GARDENSCAPE, PETITONER                      :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.